DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-11 are withdrawn.
Claims 12-14, 16-18 are currently amended.
Claims 15, 22 are cancelled.
Claims 19-21 are withdrawn – currently amended.

Response to Arguments
	
Argument: Applicant argues that the claim interpretation as invoking 35 U.S.C. 112(f) regarding the energy beam irradiating portion, controller, and moving portion do NOT invoke the recited statutes.  Remarks pp. 9-11.

	This is found persuasive.  Please consider that claim interpretation withdrawn.  Each of these structures will be given the broadest reasonable interpretation in light of the specification.

Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that Hunter nor Mark does not disclose: an apparatus wherein the mechanism configured to renew one portion of the thickness determining member.  Remarks pp. 12.

This is not found persuasive because the claims are now accorded the broadest reasonable interpretation of the associated structures and the structures of the cited combinations are interpreted as capable of the recited functions.

Claim Interpretation

Such claim limitation(s) is/are:
Regarding claim 12, the “at least one thickness determining member”, the “holding portion configured to …”, “energy beam irradiating portion”,  “control unit” and “mechanism” are each interpreted as NOT invoking 35 U.S.C. 112(f) in accordance with the specification.

	Regarding claim 14, the moving portion is interpreted in accordance with the specification as a motor/gantry as the broadest reasonable interpretation as the structure, materials or acts are not detailed in the specification.
	Applicant did not provide remarks regarding whether the moving portion should or should NOT be invoked under 35 U.S.C. 112(f) and therefore this claim interpretation has been maintained.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domrose (US 2016/0279706).

Regarding claim 12, Domrose discloses: an additive manufacturing apparatus (see title, abs, apparatus of claim 13) comprising:
A table (see carrier 6 of [0023]);
A thickness determining member (see recoater 12 of [0023]);
A holding portion (the carrier of Domrose necessarily has a holding portion which supports the recoater – see Figs. 1 and 2);
An energy beam irradiation portion including a light source (see energy source 13 throughout, laser 13 of [0021]) and an irradiation optical system (see deflection device 15 of [0021]);
A control unit (see control unit 24 of [0023]) configured to control the holding portion and the energy beam irradiating portion (see [0023] – the control unit cited controls the required structures), and repeats the operating of forming the powder layer (see repeating of the steps of [0026] – including the laser beam movement, exposure pattern and other steps).
The manners of operating and intended uses of the recited structures are accorded limited patentable weight in a product / apparatus claim.  Each of the interpreted structures is capable of performing the claimed functions and therefore meets the claimed subject matter.  See MPEP 2114(II) regarding the manner of operating the device / apparatus / product does not differentiate apparatus claim from the cited prior art.  See also MPEP 2114(IV) regarding the patentable weight of computer implemented functional language in apparatus / product claims under 35 U.S.C. 102.

Regarding claim 14, Domrose discloses: wherein the recoater blade is in sheet form (see Fig. 2 – a straight blade is shown) supported by supports (the blade is not free-floating and necessarily has supports such that it maintains the controlled height as understood by one of ordinary skill in the art).  The wherein clauses are interpreted as manners of operating the recited structures which the prior art structures cited are interpreted as capable of.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Domrose (US 2016/0279706), and further in view of Mark (US 2016/0361869).

Regarding claim 13, Hunter does not disclose: wherein the mechanism comprises a cutting portion configured to cut the one portion of the at least one thickness determining member.
In the same field of endeavor of laser-based additive manufacturing with recoater blades/tips/squeegees as Domrose (see title, abs, cited portions), Mark discloses: wherein the mechanism comprises a cutting portion (see cutter of [0093]) configured to (capable of) cut the one portion of the at least one thickness determining member.
To add the cutter of Mark to the additive manufacturing apparatus of Domrose had the benefit that it allowed for the improvement of threading the filament past the cutter when not in use ([0159]), which was desirable in Hunter.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cutter of Mark with the additive manufacturing apparatus of Domrose to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of threading the filament past the cutter when not in use, which was desirable in Hunter.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Domrose (US 2016/0279706), and further in view of Atwood (US 2016/0158818).

Regarding claim 16, Domrose does not disclose: wherein the at least one thickness determining member (see cited recoater) includes a silicone rubber or an elastomer.
In the same field of endeavor of additive manufacturing systems as Domrose, Atwood discloses: a recoater/wiper blade made from a deformable elastomeric material ([0026]).
To add the elastomeric wiper blade / recoater blade of Atwood to the additive manufacturing apparatus of Domrose had the benefit that it allowed for the wiper to deform to the shape of the ejector head when placed against the ejector head ([0026]).
It would have been obvious to one of ordinary skill in the art to combine the elastomeric blade / tip of Atwood with the additive manufacturing head of Domrose to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the wiper to deform to the shape of the ejector head when placed against the ejector head.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Domrose (US 2016/0279706), and further in view of Hunter (US 2007/0075461)

Regarding claim 17, Domrose does not disclose: wherein the control unit is configured to renew one portion of the thickness determining member during an operation of the energy beam irradiating portion.
In the same field of endeavor of additive manufacturing apparatuses with recoaters as Domrose, Hunter discloses: wherein the control unit (see controller/processor of [0060]) the holding portion such that the one portion having been in contact with the powder is renewed by the mechanism during an operation of the energy beam irradiating portion (see [0022] and [0027]).
To have the controller refresh the holding portion such that the one portion is renewed/replaced when/after contacting the powder of Hunter to the additive manufacturing apparatus of Domrose would have been an exercise in automating a manual activity.  See MPEP 2144.04(III) regarding the obviousness of automation of a manual activity.
Hunter recognizes that the recoater blade may be replaced/changed by hand and to automate the replacement of the blade/tip/recoater would have been an exercise in automating a manual activity to reduce labor costs, which was desirable in Hunter.
Therefore, it would have been obvious to one of ordinary skill in the art to program the controller to automate the replacement of the recoater blade as in the additive manufacturing apparatus of Hunter in the apparatus of Domrose to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of labor costs, which was desirable in Hunter as, additive manufacturing apparatuses seek to automate manual activities.

Regarding claim 18, Domrose does not disclose: wherein the apparatus includes at least one of an image sensor, a distance sensor, or an ultrasonic sensor arranged outside the table for inspecting a shape of the thickness determining member.
In the same field of endeavor of additive manufacturing apparatuses as Domrose, Hunter discloses: further comprising a distance sensor (see distance sensor of [0021], and [0039]) configured to check a shape of the at least one thickness determining member (see recoater blade).
To add the distance sensor for to the additive manufacturing apparatus as in Hunter to the apparatus of Domrose had the benefit that it allowed for the checking the status of the recoater blade.
It would have been obvious to one of ordinary skill in the art to combine the distance sensor of Hunter to the additive manufacturing apparatus of Domrose to arrive at the claimed invention before the effective filing date because it allowed for the checking of the status of the recoater blade.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743